DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 114-132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 114, there is no description within the specification of an indicator positioned adjacent to the opening on a side of the absorbent material furthest away from the wound site. There is no description in the specification of an indicator that is located on the absorbent material. The description describes indicators present in Claims 115-132 are also rejected based on their dependency on Claim 114. For the purpose of compact prosecution, the limitation is being interpreted as the indicator is adjacent to the opening and above the absorbent material in the wound dressing, as this would place it on a side of the absorbent material furthest away from the wound site in the dressing as a whole.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 124-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 124, it is unclear if the limitation “configured to wick fluid from the wound site towards the absorbent material” is referring to the at least one layer or the wound contact layer. For the purpose of compact prosecution, the configured to limitation is interpreted to refer to the at least one layer, not the wound contact layer. Claims 125 and 126 are also rejected based on their dependency on Claim 124.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 114-124 and 127-131 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741).
Regarding Claim 114, Jaeb teaches a wound treatment apparatus (reduced pressure treatment system 100, Fig. 2) for treatment of a wound site (108, Fig. 2) comprising:
a backing layer (cover 244, Fig. 2) having a perimeter configured to be positioned over skin surrounding the wound site (108, Fig. 2; ¶ [0095] indicates that broken lines 380 indicates that the cover can extend to contact the skin surrounding the wound site), the backing layer including an opening (260, Fig. 2);
an absorbent material (228, Figs. 2-3) positioned below the backing layer (244, Figs. 2-3);
at least one layer (first manifold layer 224, Figs. 2-3) positioned below the absorbent material (228, Figs. 2-3), the at least one layer (224, Figs. 2-3) configured to wick fluid (¶ [0061, 0064]) from the wound site (108, Fig. 2) towards the absorbent material (228, Figs. 2-3).
Jaeb is silent regarding an indicator positioned adjacent to the opening on a side of the absorbent material furthest away from the wound site, wherein the indicator is configured to indicate the presence of wound exudate when the wound exudate reaches a location inside an area of the opening when the area is viewed from above the backing layer.
Kalt teaches a tracheostomy tube dressing, thus being in the same field of endeavor of medical dressings, with an indicator (transparent membrane portion 268, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Jaeb to include a transparent portion surrounding the opening of the backing layer, as motivated by Kalt, to allow the internal portions of the wound dressing to be visible to the patient or medical practitioner so the state of the wound dressing can be monitored without having to remove the wound dressing (as motivated by Kalt Col. 8 lines 15-17). Modifying the backing layer to have this indicator will result in the indicator being on a side of the absorbent material furthest away from the wound site, since the backing layer is on the side of the absorbent material that is furthest from the wound site when the dressing, as a whole, is considered. The indicator in the combination of Jaeb/Kalt will be configured to indicate a presence of wound exudate when the wound exudate reaches a location inside an area of the opening when the area is viewed from above the backing layer, as any exudate that enters the internal layers of the dressing and spreads to the area within the indicator will be visible under the transparent indicator.
Regarding Claim 115, Jaeb further discloses a fluidic connector (tubing adapter 116, Fig. 2) configured to transmit negative pressure (¶ [0042]) from a negative pressure source (110, Fig. 2) for the application of topical negative pressure (¶ [0043]) at the wound site (108, Fig. 2).
Claim 116, Jaeb further discloses the fluidic connector (116, Fig. 2) is positioned over the opening (260, Fig. 2) in the backing layer (244, Fig. 2).
Regarding Claims 117 and 118, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator is positioned below the fluidic connector, wherein the indicator is visible from above the fluidic connector. Since the indicator surrounds the opening in the backing layer, and the fluidic connector connects to the opening, the indicator will be visible around the fluidic connector. Since the indicator is part of the backing layer, the indicator is necessarily below the fluidic connector which is placed on top of the backing layer. Since the indicator surrounds the fluidic connector, when looking from above the fluidic connector, the indicator and areas under the indicator will be visible.
Regarding Claim 119, Jaeb further discloses the fluidic connector (116, Fig. 2) is adhered to the backing layer (244, Fig. 2) using an adhesive (¶ [0078]).
Regarding Claims 120 and 121, Jaeb further discloses a material layer (second manifold layer 236, Figs. 2-3) positioned over the absorbent material (228, Figs. 2-3) and below the backing layer (244, Figs. 2-3), wherein the material layer (236, Figs. 2-3) has substantially the same perimeter shape as the absorbent material (228, Figs. 2-3).
Regarding Claim 122, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator has a rotational-symmetrical shape. As seen in Fig. 5b, the transparent membrane is circular, which is a rotational-symmetrical shape.
Regarding Claim 123, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator is in direct contact with the backing layer, since the backing 
Regarding Claim 124, Jaeb further discloses a wound contact layer (interface layer 220, Figs. 2-3) positioned beneath the at least one layer (224, Figs. 2-3) configured to wick fluid from the wound site (108, Fig. 2) towards the absorbent material (228, Figs. 2-3; ¶ [0061, 0064]).
Regarding Claim 127, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches that the backing layer is transparent or translucent. Since the indicator is a transparent window in the backing layer, the backing layer can be said to be transparent in at least some portions.
Regarding Claim 128, Jaeb further discloses the backing layer (244, Figs. 2-3) defines a perimeter with a rectangular or a square shape (Fig. 3; ¶ [0085]).
Regarding Claims 129 and 130, Jaeb further discloses a negative pressure source (110, Fig. 2), wherein the negative pressure source (110, Fig. 2) is a pump (¶ [0042]).
Regarding Claim 131, Jaeb further discloses the absorbent material (228, Fig. 2) comprises a superabsorbent material (¶ [0064]).
Claims 125 and 125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741) further in view of Hartwell (US 2011/0054421).
Regarding Claims 125 and 126, Jaeb/Kalt is silent whether the wound contact layer is adhered to a lower surface of the backing layer along the perimeter of the 
Hartwell teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (102, Fig. 3) with adhesive on the lower surface thereof (¶ [0036]) which is adhered to a lower surface of a backing layer (150, Fig. 3; the wound contact layer is adhered to the backing layer through the sealing layer 106, ¶ [0046]). The wound contact layer prevents tissue ingrowth into the wound dressing, and adhering the wound contact layer to the backing layer ensures the wound dressing remains intact when removing the wound dressing (¶ [0036]).
Therefore, it would have been obvious to substitute the wound contact layer of Jaeb/Kalt for the wound contact layer of Hartwell, to result in a wound contact layer that comprises an adhesive on a lower surface thereof and that is adhered to the lower surface of the backing layer along the perimeter of the backing layer, as motivated by Hartwell. This prevents tissue ingrowth into the wound dressing and allows the wound dressing to remain intact when the dressing is removed from the wound (as motivated by Hartwell ¶ [0036]).
Claim 132 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741) further in view of Coulthard et al (US 2010/0125258).
Regarding Claim 132, Jaeb/Kalt is silent whether the absorbent material comprises cellulose fibers.

Therefore, it would have been obvious to substitute the superabsorbent absorbent material of Jaeb/Kalt for the cellulosic absorbent material of Coulthard, which is motivated by Coulthard who discloses that both superabsorbent fibers and cellulosic material are known in the art to be used for absorbent layers in wound dressings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al (US 2010/0137775) teaches a wound dressing with an aperture in the cover layer that allows a fluidic connector to connect to the dressing, where the aperture is larger than the fluidic connector to provide a viewing window around the fluidic connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JESSICA R ARBLE/           Examiner, Art Unit 3781